1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Douglas W. Nicholson                            Case No. 2:19-ms-00082
      Attorney at Law, Bar No. 3654
7                                                           ORDER OF SUSPENSION

8

9

10

11

12          On September 24, 2019, this Court entered an Order to Show Cause (“OSC”),

13   mailed via certified mail with a Certified Mail Return Receipt date of delivery of September

14   26, 2019. (ECF No. 1.) The OSC gave Mr. Nicholson 30 days to respond with reasons

15   why he should not be suspended from the practice of law in this Court. No response has

16   been received from Mr. Nicholson. Failure to respond within 30 days warrants an Order

17   of Suspension. See LR IA 11-7.

18          It is therefore ordered that Douglas W. Nicholson, Bar No. 3654, is suspended from

19   practice in the United States District Court for the District of Nevada.

20          DATED THIS 8th day of November 2019.

21

22
                                                MIRANDA M. DU
23                                              CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27

28
1                                  CERTIFICATE OF SERVICE

2    Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of the

3    United States District Court, and that on this 8th day of November 2019, I caused to be

4    served a true and correct copy of the foregoing Order to Show Cause to the following

5    parties via Certified Mail, Return Receipt Requested via the United States Postal Service,

6    in a sealed envelope, postage prepaid, to the following:

7                        Douglas W. Nicholson
                         429 Plumb Lane
8                        Reno, NV 89509
9
           Certified Mail No.: 7019 0700 0001 7574 6277
10

11
                                /s/ Lorena Q.
12                              Deputy Clerk
                                United States District Court,
13                              District of Nevada
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                 2
